       Case 2:20-cv-01752-DLR Document 53 Filed 02/11/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Albert L Jacobs, Jr., et al.,                      No. CV-20-01752-PHX-DLR
10                  Plaintiffs,                         ORDER
11   v.
12   Wheaton Van Lines Incorporated, et al.,
13                  Defendants.
14
15
16          Before the Court are, inter alia, the parties’ cross motions for sanctions, which are

17   fully briefed. (Docs. 37, 38, 44, 45, 48-50, 52.) For the following reasons, the Court will
18   deny Plaintiffs’ motion and grant Defendants’ motion in part.

19          Turning first to Plaintiffs’ sanctions motion, Plaintiffs argue that the Court should

20   assess monetary sanctions against Defendants for allegedly failing to properly serve
21   Plaintiffs with their motion to dismiss documents. (Doc. 44.) To the contrary, Defendants
22   have produced evidence that they timely mailed all filings to Plaintiffs’ home address and,

23   in addition, emailed courtesy copies of all filings to Plaintiffs’ email addresses.1 (Doc. 48

24   at 6-7; Doc. 49.) Noting the motion’s frivolousness, failure to abide by Rule 11, and

25   intention to unreasonably multiply proceedings, Defendants request that the Court award

26
            1
              Consequently, the Court will also deny Plaintiffs’ motion for entry of default
27   against Wheaton Van Lines, Inc. and Ms. Cook (Doc. 42). Even if the motion were
     procedurally proper, which it is not, its alleged justification relies wholly on allegations
28   that these defendants failed to properly serve Plaintiffs with their motion to dismiss
     documents.
       Case 2:20-cv-01752-DLR Document 53 Filed 02/11/21 Page 2 of 4



 1   Defendants their attorneys’ fees and costs incurred in defending the motion pursuant to 28
 2   U.S.C. § 1927. (Doc. 50.) The Court will grant Defendants’ request and deny Plaintiffs’
 3   motion.
 4          Turning next to Defendants’ motion for sanctions (Doc. 37), Defendants first
 5   request an order sanctioning Plaintiffs pursuant to Fed. R. Civ. P. 11(c) in the amount of
 6   $10,000.2 Rule 11 “provides for the imposition of sanctions when a filing is frivolous,
 7   legally unreasonable, or without factual foundation, or is brought for an improper purpose.”
 8   Estate of Blue v. Cty. Of L.A., 120 F.3d 982, 985 (9th Cir. 1997) (citation omitted).
 9   Defendants underscore that such sanctions are appropriate here because, in its December
10   4, 2020 dismissal order (Doc. 33), the Court found Plaintiffs’ lawsuit to be wholly frivolous
11   and the latest iteration in a series of frivolous lawsuits filed by Plaintiffs against
12   Defendants.3 Moreover, Defendants argue that such sanctions are necessary to preserve
13   the integrity of the judicial process and to deter future abuses by Plaintiffs, because
14   Plaintiffs have repeatedly filed redundant lawsuits against Defendants in an effort to harass
15   them and run up their costs, despite having received warnings, sanctions, and vexatious
16   litigant labels. The Court agrees that a $10,000 sanction is appropriate to preserve the
17
            2
             Defendants properly provided Plaintiffs with Rule 11 safe harbor notice on
18   October 19, 2020. (Doc. 38-3.)
           3
             Specifically, the Court held,
19
                   dismissal is appropriate because Plaintiffs’ claims are barred
20                 by collateral estoppel and res judicata. This lawsuit is the most
                   recent in a series of redundant lawsuits that Plaintiffs have filed
21                 in both state and federal court. Particularly, following a
                   collection lawsuit against Plaintiff Linda Jacobs brought by
22                 Gurstel on behalf of Wheaton in which Wheaton prevailed,
                   Plaintiffs have filed four federal and six state lawsuits against
23                 Defendants all arising out of that collection dispute. Despite
                   being named vexatious litigants in state court and being
24                 sanctioned (Doc. 12-8), Plaintiffs persist in filing these
                   frivolous lawsuits. Because all three counts in Plaintiffs’
25                 complaint either arise out of the same facts underlying the prior
                   lawsuits (and are therefore barred by res judicata) or attempt
26                 to relitigate an issue already decided in the prior suits (and are
                   therefore barred by collateral estoppel), dismissal is
27                 appropriate.
28   (Doc. 33 at 1-2.)


                                                  -2-
       Case 2:20-cv-01752-DLR Document 53 Filed 02/11/21 Page 3 of 4



 1   integrity of the judicial process and deter future bad behavior on the part of Plaintiffs.
 2   Therefore, the Court will grant Defendants’ motion for sanctions, insofar as it requests that
 3   a $10,000 sanction be imposed on Plaintiffs pursuant to Rule 11.
 4          Defendants also request that the Court award them their attorneys’ fees and costs
 5   incurred in defending against the lawsuit, in its entirety, pursuant to 28 U.S.C. § 1927.
 6   Beginning with the fee request, Defendants have not met their burden in showing that the
 7   fees that they have requested are reasonable. See 28 U.S.C. § 1927 (providing for an award
 8   of attorneys’ fees “reasonably incurred”). Although Defendants attached their invoices to
 9   their motion (Doc. 38-1), they redacted the descriptions for each billing entry in their
10   entirety, citing the need to protect attorney-client confidentiality, which leaves the Court
11   to speculate as to whether the hours billed were reasonably expended. Surely, Defendants
12   could have described the tasks performed during each billing entry broadly without
13   compromising confidential attorney-client information. Instead, Defendants blacked out
14   each entry indiscriminately. They have therefore failed to prove the reasonableness of the
15   requested fees. See Hensley v. Eckerhart, 461 U.S. 424, 438 n. 12 (1983) (“[C]ounsel, of
16   course, is not required to record in great detail how each minute of his time was expended.
17   But at least counsel should identify the general subject matter of his time expenditures.”)
18   Therefore, the Court will deny Defendants’ sanctions motion insofar as it requests
19   attorneys’ fees. Finally, Defendants request an award of $109.40 in costs stemming
20   primarily from printing and miscellaneous costs. (Doc. 38-2.) The Court concludes that
21   Defendants incurred these costs due to Plaintiffs’ efforts to unreasonably multiply the
22   proceedings and that such costs were reasonably expended.            The Court will grant
23   Defendants’ requested cost award.
24          IT IS ORDERED that Plaintiffs’ motion for sanctions (Doc. 44) is DENIED.
25          IT IS FURTHER ORDERED that Defendants’ request for an award of attorneys’
26   fees and costs incurred in defending against Plaintiffs’ sanctions motion pursuant to 28
27   U.S.C. § 1927 is granted. Defendants may file a motion that details the reasonable fees
28   and costs incurred in defending against Plaintiffs’ sanctions motion no later than February


                                                 -3-
       Case 2:20-cv-01752-DLR Document 53 Filed 02/11/21 Page 4 of 4



 1   17, 2021. Plaintiffs may file a response addressing the reasonableness of the requested
 2   amount no later than February 22, 2021.
 3         IT IS FURTHER ORDERED that Defendants’ motion for sanctions (Doc. 37) is
 4   GRANTED IN PART and DENIED IN PART as described herein. Plaintiffs shall pay
 5   a sanction to Defendants in the amount of $10,000. Plaintiffs must also pay Defendants’
 6   costs in the amount of $109.40.
 7         IT IS FURTHER ORDERED that Plaintiffs’ motion for entry of default judgment
 8   (Doc. 42) is DENIED.
 9         Dated this 11th day of February, 2021.
10
11
12
13
                                                Douglas L. Rayes
14                                              United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
